977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Umar RUSHDAN A/K/A Roosevelt Williams, Plaintiff-Appellant,v.David MAPP, Sheriff;  Frank David, Defendants-Appellees.
No. 92-6774.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 25, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-91-829)
Umar Rushdan, Appellant Pro Se.
Conrad Moss Shumadine, Mark Douglas Stiles, Willcox & Savage, Norfolk, Virginia;  Jeff Wayne Rosen, Adler & Rosen, P.C., Virginia Beach, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Umar Rushdan, a/k/a Roosevelt Williams, appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rushdan v. Mapp, CA-91-829 (E.D. Va.  July 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED